Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 16-21 in the reply filed on 01/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/421,343, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 16-21 gets the benefit of the priority date from PCT date 01/26/2018.
Claim 16 set forth a computer processor.  However, this is not found in the provisional.  So, all claims falls together to 01/26/2018.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification has no proper antecedent basis for claim 18, at least one archwire is round, and superelastic.

Claim Objections
Claim 16 is objected to because of the following informalities: “level teeth” should read “level the patient’s teeth”; “a computer processor” should read “the computer processor” in Line 9 and 25; “a computer simulation” should read “the computer simulation” in Line 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In Claim 16, “using a computer processor to model an ideal occlusion from the current dentition” has no support in the provisional and in the PCT application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the mounting portion", "the treatment portion”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sporbert (US 20050271996) further in view of Andreiko (US 6015289).
Regarding Claim 16, Sporbert, in the same field of endeavor, teaches a method of orthodontic treatment (abstract), comprising: scanning a patient's teeth (Paragraph [0032]) with a 3D scanning machine (Figure 1; Paragraph [0108]) to create a computer model (abstract) of a patient's current dentition (abstract); using a computer processor (Paragraph [0017]) to model an ideal occlusion (Abstract; Paragraph [0200]) from the current dentition; determining an initial alignment stage of the current dentition (Paragraph [0115]) and performing a computer simulation to virtually move the patient's teeth from the initial alignment stage to the ideal occlusion in incremental steps (Figure 2; Paragraph [0141]) and re-scanning the patient's teeth to create an aligned-crude model (Paragraph [0117]);  performing a computer simulation to create incremental alignment steps for moving the patient's teeth from the aligned-crude model to the ideal occlusion model (Figure 2; Paragraph [0141]) and designing, using a computer processor, one or more clear alignment tray (Paragraph [0130]) for each incremental alignment step; and fabricating the one or more clear alignment tray, wherein the clear alignment trays are configured for orthodontic treatment (figure 2; 304 and 34;  [0239]-[0244]).
Sporbert is silent regarding  designing, using a computer processor, a plurality of custom lingual brackets which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise:  fabricating the custom lingual brackets and a through-hole located between the mounting portion and the treatment portion, the through-hole being disposed transverse to an exterior surface of the mounting portion and inserting at least one archwire into the custom lingual brackets to align and level teeth.
Andreiko, in the same field of endeavor, discloses designing, using a computer processor (column 14, lines 40-49), a plurality of custom lingual brackets (Figure 8H; abstract) which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or 
Regarding Claim 20, Sporbert does not disclose an archwire is formed using an additive manufacturing process.
Andreiko, discloses, an archwire is formed using an additive manufacturing process (Column 65 line 35 - 67; additive manufacturing as defined by GE is data computer-aided-design to direct hardware to deposit material). It would have been obvious to one of ordinary skill in the art to have modified Sporbert’s method of orthodontic treatment with Andreiko’s archwire made by additive manufacturing in order to function optimally with the brackets to move teeth to the desired location (Column 1, Lines 35-45).
In regards to Claim 21, Sporbert discloses custom lingual brackets. However, Sporbert does not discloses the brackets are formed in one piece using an additive manufacturing process.
Andreiko, discloses the brackets are formed in one piece using an additive manufacturing process (Column 64 line 60 – column 65, line 6; additive manufacturing as defined by GE is data computer-aided-design to direct hardware to deposit material). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s method of orthodontic treatment with Andreiko’s bracket formed by additive .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sporbert in view of Andreiko, further in view of Chishti (US 5975893).
Regarding Claim 17, Sporbert does not disclose the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted in the patient's mouth.
Chishti, in the same field of endeavor discloses  the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted in the patient's mouth (Figure 2; Column 9, Lines 15-42). It would have been obvious of one of ordinary skill in the art to have modified Sporbert’s method of orthodontic treatment with Chishti’s alignment trays inserted after the removal of the archwire in order to bring the patient’s teeth to the position and orientation as desired (Abstract).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sporbert in view of Andreiko, further in view of Ringart (EP 0658335).
Regarding Claim 18, Sporbert discloses the device as previously described above, but fails to show the archwire is a round, superelastic archwire.
Ringart teaches an archwire that is a round (shown in Figure 4, 15), superelastic archwire (Column 1, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s method of orthodontic treatment with Ringart’s superelastic wire in order to keep symmetry of the archwire in order for the dental arch of the treated jaw to remain symmetric, as taught by Ringart (Column 1, Lines 45-55).
In regards to Claim 19, Sporbert/Andreiko discloses the device as previously described above, but fails to show the archwire is formed from shape-memory alloy material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772